DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are moot in view of the new grounds of rejection as detailed below as necessitated by Applicant’s claim amendments or indication of allowable subject matter as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0167177 A1 to Kim et al., “Kim”, in view of U.S. Patent Application Publication Number 2008/0308848 A1 to Inaba, “Inaba”.
Kim discloses a static random-access memory (SRAM) structure (e.g. FIG. 19), comprising:
a first gate strip (484, ¶ [0080]);
a second gate strip (482, ¶ [0080]) extending parallel to the first gate strip; and
an active region (304, ¶ [0081]) extending across the first gate strip and terminating at a position overlapping the second gate strip from a top view, the active region forming a pull-up transistor (¶ [0090]) with the first gate strip (484) but forming no transistor (due to contact 510, ¶ [0093]) with the second gate strip (482),
wherein from the top view the active region (304) extends past a longest side of the second gate strip by a first non-zero distance (see Examiner-annotated figure below), and the active region (304) is separated from a second longest side of the second gate strip opposite the first longest side (see Examiner-annotated figure below):

    PNG
    media_image1.png
    876
    1352
    media_image1.png
    Greyscale

Kim fails to clearly anticipate wherein first non-zero distance is specifically less than half of a dimension of a shortest side of the second gate strip.
Inaba teaches optimizing the width W1 which determines in part the amount of a first non-zero distance (see Examiner-annotated figure below, ¶ [0070]-[0074],[0093]-[0095]).

    PNG
    media_image2.png
    583
    721
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim with the first non-zero distance (see Examiner-annotated figure above) to be specifically less than half of a dimension of a shortest side of the second gate strip since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the additional width W1 determines the improved contact properties (Inaba ¶ [0070]-[0074],[0093]-[0095]) making it a result effective In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0167177 A1 to Kim et al., “Kim”, in view of U.S. Patent Application Publication Number 2008/0308848 A1 to Inaba, “Inaba”, as applied to claim 14 above, and further in view of U.S. Patent Application Publication Number 2013/0328127 A1 to Chen et al., “Chen `127”.
Regarding claim 15, although Kim in view of Inaba yields the SRAM structure of claim 14, Kim and Inaba fails to clearly teach a butted contact overlapping the active region and the second gate strip, wherein the butted contact is set back from a second longest side of the second gate strip by a second non-zero distance less than 70% of the dimension of the shortest side of the second gate strip.
Chen `127 teaches a butted contact (Fig. 1C butted contact 110c, ¶ [0017]) overlapping the active region (portion 108c) and a second gate strip (106c), wherein the butted contact (110c) is set back from a longest side (see Examiner-annotated figure below) of the second gate strip by a non-zero distance (as pictured).

    PNG
    media_image3.png
    845
    848
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim in view of Inaba with a butted contact as taught by Chen `127 in order to desirably decrease contact resistance (Chen `127 Abstract, ¶ [0016]).
Chen `127 fails to clearly anticipate with sufficient specificity (MPEP 2131.03) wherein the second non-zero distance is specifically less than 70% of the dimension of the shortest side of the second gate strip.
However, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim in view of Inaba in view of Chen `127 with the dimensions as claimed since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the overlap determines the Chen `127 ¶ [0018]) which determines the contact resistance making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Claim 15,16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0167177 A1 to Kim et al., “Kim”, in view of U.S. Patent Application Publication Number 2008/0308848 A1 to Inaba, “Inaba”, as applied to claim 14 above, and further in view of U.S. Patent Application Publication Number 2013/0299905 A1 to Lee, “Lee”.
Regarding claim 15, although Kim in view of Inaba yields the SRAM structure of claim 14, Kim and Inaba fails to clearly teach a butted contact overlapping the active region and the second gate strip, wherein the butted contact is set back from a second longest side of the second gate strip by a second non-zero distance less than 70% of the dimension of the shortest side of the second gate strip.
Lee teaches (e.g. Fig. 1A) wherein a butted contact (108) overlaps the active region (104) and a second gate strip (102), wherein the butted contact is set back from a longest side of the second gate strip (102) by a second non-zero distance (see Examiner-annotated figure below).

    PNG
    media_image4.png
    917
    1094
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim in view of Inaba with a butted contact as taught by Lee in order to reduce undesirable etching at the junction thereby preventing etch of the gate material and leakage current (Lee Abstract, ¶ [0017]).
Lee fails to clearly teach in sufficient specificity for anticipation (MPEP 2131.03) wherein the second non-zero distance less than 70% of the dimension of the shortest side of the second gate strip.
However, Lee generally teaches optimizing the dimensions of the butted contact (e.g. Fig. 1A dimensions L and W, ¶ [0014]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim in view of Inaba in view of Lee with the dimensions as claimed since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the dimensions of the butted contact determine the characteristics of the contact such as leakage current (Lee ¶ [0018]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

	
Regarding claim 16, Kim in view of Inaba in view of Lee yields the SRAM structure of claim 15, and Lee further teaches in the drawings wherein the butted contact (108) is set back from the shorted side of the second gate strip (102) by a third non-zero distance (see Examiner-annotated figure below).

    PNG
    media_image5.png
    917
    1094
    media_image5.png
    Greyscale

Lee fails to clearly teach in sufficient specificity (MPEP 2131.03) wherein the butted contact is set back from the shortest side of the second gate strip by a third non-zero distance less than 70% of a width of the butted contact.
Kim in view of Inaba in view of Lee with the dimension as claimed as suggested by Lee since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the dimensions of the butted contact determine the characteristics of the contact such as leakage current (Lee ¶ [0018]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0167177 A1 to Kim et al., “Kim”, as applied to claim 14 above, and further in view of U.S. Patent Application Publication Number 2009/0134473 A1 to Tanaka, “Tanaka”.
Regarding claim 21, although Kim in view of Inaba yields the SRAM structure of claim 14, Kim fails to clearly teach wherein the active region (304) has asymmetric sidewalls.
Tanaka teaches (e.g. FIG. 3) wherein an active region (e.g. 20 and 21) has asymmetric sidewalls (i.e. tilted inward to accommodate contacts 24 and 27 respectively, ¶ [0040]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kim with asymmetric or shifted sidewalls as taught by Tanaka in order to increase density through size reduction and high degree of integration (Tanaka ¶ [0008],[0009],[0055],[0065]) and/or allow for greater margins of error during manufacturing (Tanaka ¶ [0010],[0066]).
 
Allowable Subject Matter
Claims 1-13,17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Application Publication Number 2018/0286474 A1 to Chen et al. teaches a static random-access memory (SRAM) structure (e.g. FIG. 3), comprising a first gate strip (52 forming PL1) and a second gate strip (52 forming PL2) extending along a first direction (x-direction);
a first active region (forming PL1) extending across the first gate strip from a top view, and forming a first pull-up transistor (PL1) with the first gate strip; and
a second active region (forming PL2) next to the first active region, the second active region extending across the second gate strip from the top view, and forming a second pull-up transistor (PL2) with the second gate strip,
wherein from the top view the first active region has a first stepped sidewall facing away from the second active region (see Examiner-annotated figure below):

    PNG
    media_image6.png
    951
    800
    media_image6.png
    Greyscale

However, prior art fails to additionally teach the first stepped sidewall having a first side surface farthest from the second active region, a second side surface set back from the first side surface along the first direction, and a third side surface set back from the second side surface along the first direction, together with all of the limitations of claim 1 as claimed.  Claims 2-13 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.  Claim 17 is allowable for similar reasons to claim 1 and claims 18 and 19 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication Number 2012/0026808 A1 to Houston et al. includes in FIG. 1B wherein an active layer is separated from a second longest side of a second gate strip (1024) opposite a first longest side.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891